DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “least seal” inline 2 should read “least one seal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 7, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Baelen et al. (U.S. PG Pub. # 2018/0031774 A1).
	
	In Re claim 4, ‘774 teaches a fiber optic adapter comprising: an adapter housing (outer part of 542 and 526) having a first port (right side) and a second port (left side) spaced apart 

	In Re claim 7, ‘774 teaches the seal being round (fig. 20).

In Re claim 10, ‘774 teaches a fiber optic connection system (figs. 19 and 20) comprising: 
an adapter including, an adapter housing having a first port (right side of line of fig. 20 below) and second port (left side of line of fig. 20 below) spaced apart from the first port along the length of the adapter, and a sleeve holder (543) arranged in the first port; and 
a connector connected to the first port, including a connector housing (528) accommodating a ferrule (533), and a back post (570), wherein the adapter further includes a seal (549) arranged around (in the proximity to) the sleeve holder, and the seal is configured to prevent the entry of moisture and debris when the connector housing compresses the seal.

[AltContent: connector]
    PNG
    media_image1.png
    268
    406
    media_image1.png
    Greyscale


	In Re claims 11 and 13, ‘774 teaches wherein the connector further includes a washer seal (596) attached to one end of the back post adjacent to the ferrule, or wherein the connector further includes a heat shrink tubing (par. 0066) attached to the back post.


Claims 4, 5, 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guest (U.S. PG Pub. # 2011/0033165 A1).
In Re claim 4, ‘165 teaches a fiber optic adapter comprising: an adapter housing (21) having a first port (right side) and a second port (left side) spaced apart from the first port along the length of the adapter housing, the first port being configured to accept at least one first connector (26), and the second port being configured to accept at least one second connector (19), and at least one sleeve holder (34) arranged in the first port, the at least one sleeve holder 

In Re claims 5 and 7 – 9, ‘165 teaches 
wherein the at least one seal is attached to the at least one sleeve holder (fig. 7); 
wherein the at least one seal has a flat, tapered, square or round shape (its annular, thus round, par. 0051); 
wherein the at least one sleeve holder includes a receiving portion to receive the at least one seal (inside, fig. 7);
wherein the at least one seal is tightly fitted to the receiving portion (par. 0056 as the term tightly is ambiguous and has no metes or bounds).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen et al. (U.S. PG Pub. # 2018/0031774 A1).
In Re claim 12, ‘774 teaches the system of claim 10 and using crimping to attach the jacket (584) to the back post (570), but is expressly silent to using a crimp ring. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a crimp ring to as the crimping means for attaching the jacket to the pack post as crimp rings are readily accessible and cost efficient as a means for crimping as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
In Re claim 14, ‘774 teaches the system of claim 10 and in an embodiment, a connector being of the LC type (par. 0097). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ferrule of fig. 20 to be of the LC type so as to allow for other LC type connections as LC is a conventional connection type thus making the connector of fig. 20 versatile in telecommunication networks as .

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by He (U.S. PG Pub. 2019/0064464 A1). 
In Re claim 10, ‘464 teaches a fiber optic connection system comprising: an adapter including, an adapter housing (2) having a first port (right side) and second port (left side) spaced apart from the first port along the length of the adapter, and a sleeve holder (2) arranged in the first port; and 
a connector connected to the first port, including a connector housing (4) accommodating a fiber (41), and a back post (annotated tube element within outter 4), 
wherein the adapter further includes a seal (3) arranged around the sleeve holder, and the seal is configured to prevent the entry of moisture and debris when the connector housing compresses the seal.

‘464 is expressly silent to a ferrule. 

However, as seen in figs. 11 and 12, item 41 resembles a ferrule that houses an optical fiber, which is common in the art so as to ensure adequate protection of optical fiber when connecting a connector housing an optical fiber to another optical connection. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the identified optical fiber 41 to be the ferrule which houses an optical fiber so 


[AltContent: arrow]
    PNG
    media_image2.png
    185
    401
    media_image2.png
    Greyscale


Back post	

In Re claim 15, ‘774 teaches wherein the connector includes a latch (42), and the adapter includes a recess (14) to receive the latch (par. 0035).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guest (U.S. PG Pub. # 2011/0033165 A1).
‘165 teaches a gasket (O-ring seal 16) in the second port, but is silent to it being a rubber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gasket 16 out of rubber as rubber gaskets are well 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874